The testimony was in conflict as to whether or not the confession was obtained by inducement. Appellant's proposed instruction assumed that the confession was obtained by inducement, and, if given, the jury would have been foreclosed from exercising their prerogative of determining this question of fact. They should have been advised as to the law as set out in Rem. Rev. Stat., § 2151, then told that it was their duty to determine, from the evidence, whether or not the confession was obtained by inducement, and, if they found that it was so obtained, then, that they could not convict without corroborating testimony. The requested instruction did not correctly state the law. Being faulty in part, it was not error to refuse to give it.
In Nollmeyer v. Tacoma R.  Power Co., 95 Wn. 595,164 P. 229, we said:
"It is also well settled that, in order to entitle a party to predicate error upon the refusal of the court to give a requested instruction, such instruction must be substantially correct and such as the court might give to the jury without modification or omission. A party cannot complain that the court did not pause in the midst of a trial and, of its own motion, modify and correct a requested instruction and then give it as corrected. No such duty rests upon the court. An instruction which is in part correct and in other particulars incorrect may be refused as a whole. Dugganv. Pacific Boom Co., 6 Wn. 593, 34 P. 157, 36 Am. St. 182;Howe v. West Seattle Land  Imp. Co., 21 Wn. 594,59 P. 495; State v. Johnson, 47 Wn. 227, 91 P. 949; Ramm v.Hewitt-Lea Lumber Co., 49 Wn. 263, 94 P. 1081; Smith v.Seattle, 33 Wn. 481, 74 P. 674."
See, also, Fehler v. Montesano, 110 Wn. 143, 188 P. 5; and State v. Refsnes, 14 Wn.2d 569, 128 P.2d 773.
However, having instructed the jury as to the law concerning confessions (there being a conflict in the testimony as to whether or not the confession was obtained by inducement), *Page 779 
it then became the duty of the trial court to instruct particularly as to the law concerning confessions obtained by inducement. Failure to do so constituted reversible error.
STEINERT, JEFFERS, and BEALS, JJ., concur with SCHWELLENBACH, J.
MALLERY, C.J., and SIMPSON, J., dissent.